DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 04 October 2022.
Claims 1, 4, 8, 15-16, 28, 39, 41, and 47  have been amended.
Claim 3 has been cancelled.
Claims 1-2, 4-12, 15-16, 28, 33-34, 36, 39-42, 47, and 59-60 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the §112 rejections have been fully considered and, in light of the amendments, are persuasive.  As such the rejections have been withdrawn.  
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not an abstract idea due to the recitation of a graphical user interface (GUI); however the Examiner respectfully disagrees.  Here, again as noted in the previous rejection, the claims’ recitation of the “graphical user interface (GUI),” is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The claim(s) is/are not patent eligible.
Applicant next argues that the claims are similar to Example 37 whereby the use of the processor cannot be performing of something in the human mind; however the Examiner respectfully disagrees.  This argument appears to be whether or not the use of computer or computing components for increased speed and efficiency integrates the claims into a practical application; however the Examiner respectfully disagrees.  Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).
In response to Applicants’ arguments that the claims inventive concept are similar to those found in Bascom; the Examiner respectfully disagrees and this case is unlike Bascom, where, “[o]n [a] limited record” and when viewed in favor of the patentee, the claims alleged a “technical improvement over prior art ways of filtering [Internet] content.” 827 F.3d at 1350.  The patent in Bascom did not merely move existing content filtering technology from local computers to the Internet, which “would not contain an inventive concept,” but “overc[a]me[] existing problems with other Internet filtering systems”—i.e., it solved the problem of “inflexible one-size-fits-all” remote filtering schemes (caused by simply moving filtering technology to the Internet) by enabling individualized filtering at the ISP server. Id at 1350–51.  In other words, the patent in Bascom did not purport to improve the Internet itself by introducing prior art filtering technology to the Internet.  Rather, the Bascom patent fixed a problem presented by combining the two.  Here the specification does not indicate that invention recites any improvement to conventional matching, nor do the claims solve any problem associated with situating such matching across the Internet.  The Examiner also notes that this was considered an improvement to computing technology at the time of Bascom’s relatively early filing date/date of invention The present claims different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the existing technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions to carry out the well-understood, routine, and conventional activities in the technical field of data management (profiles/matching thereof) due to the benefits that computing devices provided, i.e. faster, more efficient, and etc. The courts further stated "The Supreme Court has not established a definitive rule to determine what constitutes an "abstract idea" sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. "[The Court] need not labor to delimit the precise contours of the 'abstract ideas' category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here." Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362-63."The claims, considered individually or as a whole, do not amount to significantly more than the abstract idea(s) as the claimed structures and components are all only used generically to apply the abstract idea(s).   At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea.  
In response to Applicant’s arguments that the office action did not set fort sufficient rationale (Step 2B, referencing Berkheimer) the Examiner notes that no such an assertion was made.  Here, as noted in the rejection, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.  As such the rejection was not withdrawn.  
Applicant argues that Tuck does not anticipate the claims; however the Examiner respectfully disagrees.  Here, as previously cited, Tuck discloses “After all the genetic codes that are contained on a sample piece is identified, this information is entered into a database along with the personal information and match preferences of the customer who submitted the sample.  Previous scientific research has determined that a woman's attraction to a particular man and her sexual response to him is based on the correlation between the alleles in the woman's MHC, and in the man's MHC. Specifically, a woman and a man who have different MHC genetic codes are more sexually compatible than a man and a woman who have similar MHC genetic codes (Tuck ¶164-¶165)” which is the storage of the genetic aspects of user’s and their matches’ genetic codes i.e. the genetic interest identifiers and corresponding genomic objects.  As such the rejection was not withdrawn.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, 15-16, 28, 33-34, 36, 39-42, 47, and 59-60 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) determining potential matches based upon genetic profiles which is an abstract idea of organizing human activities.
The limitations of “for each of a subset of the one or more members of the dating pool, determining, the member to be a potential match based at least in part on the permissioned personal genetic profile of the user and the permissioned personal genetic profile of the member, thereby automatically identifying one or more potential matches for the user,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “by the processor,” nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “by a computer system” language, “determining” in the context of this claim encompasses the user organizing genetic data for matching other users together.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as one of the certain methods of organizing human activities, while some of the limitations may be based on a mental process, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  In particular, the “accessing” steps are simply extrasolution data gathering activities and the “causing graphical rendering of...” is the post solution display or output of the abstract idea.  Next, the claim only recites one additional element – using processor to perform the steps. The processor in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “graphical user interface (GUI),” is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-12, 15-16,  33-34, 36, 39-42, and 59-60 are dependent on claims 1, 28, and 47 and include all the limitations of claims 1, 28, and 47.  Therefore, claims 2-12, 15-16,  33-34, 36, 39-42, and 59-60 recite the same abstract idea of “determining potential matches based upon genetic profiles.”  The claim recites the additional limitations further limiting the abstract idea and data utilized, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 28, and 47, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-2, 4-12, 15-16, 28, 33-34, 36, 39-42, 47, and 59-60 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-12, 15-16, 28, 33-34, 36, 39-40, 42, 47, and 59-60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuck et al. (US PG Pub. 2013/0090979).  

As per claims 1 and 47, Tuck discloses method of automatically identifying, presenting, and matching a user to members of a dating pool based on genetic interests and/or shared genetic information via a graphical user interface (GUI), and method of automatically managing and filtering social media interactions of a user with other social media platform members based on shared genetic interests and/or personal genetic data, the method comprising (methods, apparatuses, Tuck ¶20; server and external database of records, ¶73 and Fig. 50; server or computer runs the website, ¶266): 
accessing, by a processor of a computing device, a permissioned personal genetic profile of the user that identifies genetic interests of the user and/or genetic information to which the user has permitted access by the processor, wherein the permissioned personal genetic profile of the user comprises one  or more genetic interest identifiers, each corresponding to a stored genomic object (providing a relationship prediction based on the correlation of personal characteristics and the analysis of genetic characteristics. In one embodiment, a first person supplies descriptions of his or her own personal characteristics, as well as descriptions of the personal characteristics of her or his ideal match, to a website; or by other means to a dating or introduction service provider. The first person also furnishes an odor, tissue or fluid sample to a test facility, where genetic characteristics are analyzed and determined, Tuck ¶20; database of records, Fig. 1; customers visit a website to supply information about themselves, and their ideal match. In this implementation of the invention, information is stored electronically in a computer database. In alternative embodiments, information about customers and their test results may be recorded in some other form of database, whether in electronic, paper or other means of media or storage.  In yet another embodiment of the invention, this database of information and/or records may be maintained by an introduction service, which may include a dating or matching service, or some other means for enabling, furnishing or assisting people find romantic or other matches. The introduction service may or may not utilize the Internet and/or electronic record keeping, ¶106-¶107) (Examiner notes being a subscriber to the system is the permission or permitted access as described in Tuck ¶209-¶214 and invitation to join ¶280; After all the genetic codes that are contained on a sample piece is identified, this information is entered into a database along with the personal information and match preferences of the customer who submitted the sample.  Previous scientific research has determined that a woman's attraction to a particular man and her sexual response to him is based on the correlation between the alleles in the woman's MHC, and in the man's MHC. Specifically, a woman and a man who have different MHC genetic codes are more sexually compatible than a man and a woman who have similar MHC genetic codes, ¶164-¶165); 
accessing, by the processor, permissioned personal genetic profiles of each of one or more of the members of the dating pool (providing a relationship prediction based on the correlation of personal characteristics and the analysis of genetic characteristics. In one embodiment, a first person supplies descriptions of his or her own personal characteristics, as well as descriptions of the personal characteristics of her or his ideal match, to a website; or by other means to a dating or introduction service provider. The first person also furnishes an odor, tissue or fluid sample to a test facility, where genetic characteristics are analyzed and determined, Tuck ¶20; customers visit a website to supply information about themselves, and their ideal match. In this implementation of the invention, information is stored electronically in a computer database. In alternative embodiments, information about customers and their test results may be recorded in some other form of database, whether in electronic, paper or other means of media or storage.  In yet another embodiment of the invention, this database of information and/or records may be maintained by an introduction service, which may include a dating or matching service, or some other means for enabling, furnishing or assisting people find romantic or other matches. The introduction service may or may not utilize the Internet and/or electronic record keeping, ¶106-¶107; entered into a database, generate allele groups, ¶164-¶167; nominated matches, ¶290); 
for each of a subset of the one or more members of the dating pool, determining, by the processor, the member to be a potential match based at least in part on the permissioned personal genetic profile of the user and the permissioned personal genetic profile of the member, thereby automatically identifying one or more potential matches for the user (Romantic matches are suggested by correlating the genetic attributes of different individuals, Tuck ¶181; mate assessment, ¶209-¶214); and 
causing, by the processor, graphical rendering of, for presentation to the user within the GUI, graphics and/or text corresponding to at least a portion of a biographical profile of each of the one or more potential matches (finding a good match, Tuck ¶178-¶181 and Fig. 46; processed to suggest a good match, Figs. 20, 57-59; ¶273-¶274; ¶287-¶289).

As per claim 2, Tuck discloses as shown above with respect to claim 1.  Tuck further discloses wherein at least one of the potential matches is linked to a first interest indicator corresponding to the user and having an affirmative value, and the method comprises: receiving, by the processor, via the GUI, a user input corresponding to second interest indicator corresponding to the at least one potential match and having an affirmative value; determining, by the processor, the at least one potential match to be a positive match for the user based on both the first and second interest indicators having affirmative values; and responsive to the determining the at least one potential match to be a positive match for the user, issuing, by the processor, a notification to the user of the positive match (If the degree of correlation exceeds a preset minimum, the sender, the receiver, or both are alerted, Tuck ¶179; another set of messages is then sent out from the IMM Club to Mary's Circle of Friends, as shown in FIG. 67. These messages inform each of Mary's ten friends that they have been matched with other members of the external social network, and invites them to contact the person with whom they have been matched. The persons who have been matched with Mary's ten friends each receive their own message from the IMM Club, informing them of the match, and inviting them to participate. In one embodiment of the invention, Mary, the original matchmaker, may also receive copies of these messages to her ten friends and to the ten nominated matches, ¶290; Fig. 20 results of comparisons, ¶135-¶137 and ¶259-¶260).


As per claims 5 and 9, Tuck discloses as shown above with respect to claim 1.  Tuck further discloses wherein the permissioned personal genetic profile of the user comprises one or more secondary profile tags having been determined based on genotyping data for the user; wherein, for each of one or more members of the dating pool, the permissioned personal genetic profile of the member comprises one or more secondary profile tags for the member, the secondary profile tags having been determined based on genotyping data for the member (allele group for characteristics, Tuck ¶154-¶155 and ¶159-¶161).

As per claims 6 and 10, Tuck discloses as shown above with respect to claim 1.  Tuck further discloses wherein the permissioned personal genetic profile of the user comprises one or more user-specified weighting values, each associated with a specific accessible genetic profile object of the user permissioned personal genetic profile and indicating a level of desired similarity and/or dissimilarity and/or compatibility in a potential match with respect to the specific accessible genetic profile object of the user permissioned personal genetic profile; wherein, for each of one or more members of the dating pool, the permissioned personal genetic profile of the member comprises one or more member-specified weighting values, each associated with a specific accessible genetic profile object of the permissioned personal genetic profile of the member and indicating a level of desired similarity and/or dissimilarity and/or compatibility in a potential match with respect to the specific accessible genetic profile object of the permissioned personal genetic profile of the member (correlates attributes, Tuck ¶135-¶136 and Table 1; match preferences of customer, ¶164; degree of correlation, ¶179) (Examiner interprets the ability to correlate the user attributes and preferences as the weightings) (See also US PG Pub. 2008/0055049 which is incorporated into the Tuck reference, Fig. 13 with “must have” criteria).

As per claim 7, Tuck discloses as shown above with respect to claim 1.  Tuck further discloses wherein, for each of one or more members of the dating pool, the permissioned personal genetic profile of the member comprises one or more genetic interest identifiers for the member, each corresponding to a stored genomic object (correlation between the alleles in the woman's MHC, and in the man's MHC. Specifically, a woman and a man who have different MHC genetic codes are more sexually compatible than a man and a woman who have similar MHC genetic codes, Tuck ¶165).

As per claim 11, Tuck discloses as shown above with respect to claim 1.  Tuck further discloses wherein determining the member to be a potential match comprises, for each of one or more members of the dating pool: computing a compatibility index for the member and the user based at least in part on (i) the permissioned personal genetic profile of the user and (ii) the permissioned personal genetic profile of the member; and determining the member to be a potential match based at least in part on the computed compatibility index for the member and the user (degree of correlation, Tuck ¶179).

As per claim 12, Tuck discloses as shown above with respect to claim 1.  Tuck further discloses wherein determining the member to be a potential match comprises determining the member to be a potential match based at least in part on at least a portion of a biographical profile of the member (degree of correlation with user preferences, Tuck ¶179; Romantic matches are suggested by correlating the genetic attributes of different individuals, ¶181; mate assessment, ¶209-¶214).

As per claim 15, Tuck discloses as shown above with respect to claim 1.  Tuck further discloses identifying, by the processor, one or more members of a genetic profile based matching service in geographic proximity to the user based on location data for the user and location data for each of the one or more members, wherein the dating pool comprises the one or more nearby members of a genetic profile based matching service in geographic proximity to the user (short range signal with MateFinder, Tuck ¶178-¶181).

As per claim 16, Tuck discloses as shown above with respect to claim 15.  Tuck further discloses wherein graphical rendering comprises causing graphical rendering of the graphics and/or text corresponding to the at least a portion of the biographical profile of each of the one or more genetic profile match(es) in a location dependent fashion within the GUI based on the location data for each of the one or more match(es) and the location data for the user (both alerted, Tuck ¶179 and Fig. 46).

As per claim 28, Tuck discloses a method of automatically identifying and presenting to a user, genetically tailored online content via a graphical user interface (GUI), the method comprising (methods, apparatuses, Tuck ¶20; server and external database of records, ¶73 and Fig. 50; server or computer runs the website, ¶266): 
accessing, by a processor of a computing device, a permissioned personal genetic profile of the user that identifies genetic interests of the user and/or genetic information to which the user has permitted access by the processor, wherein the permissioned personal genetic profile of the user comprises one or more genetic interest identifiers, each corresponding to a stored genomic object  (providing a relationship prediction based on the correlation of personal characteristics and the analysis of genetic characteristics. In one embodiment, a first person supplies descriptions of his or her own personal characteristics, as well as descriptions of the personal characteristics of her or his ideal match, to a website; or by other means to a dating or introduction service provider. The first person also furnishes an odor, tissue or fluid sample to a test facility, where genetic characteristics are analyzed and determined, Tuck ¶20; database of records, Fig. 1; customers visit a website to supply information about themselves, and their ideal match. In this implementation of the invention, information is stored electronically in a computer database. In alternative embodiments, information about customers and their test results may be recorded in some other form of database, whether in electronic, paper or other means of media or storage.  In yet another embodiment of the invention, this database of information and/or records may be maintained by an introduction service, which may include a dating or matching service, or some other means for enabling, furnishing or assisting people find romantic or other matches. The introduction service may or may not utilize the Internet and/or electronic record keeping, ¶106-¶107) (Examiner notes being a subscriber to the system is the permission or permitted access as described in Tuck ¶209-¶214 and invitation to join ¶280; After all the genetic codes that are contained on a sample piece is identified, this information is entered into a database along with the personal information and match preferences of the customer who submitted the sample.  Previous scientific research has determined that a woman's attraction to a particular man and her sexual response to him is based on the correlation between the alleles in the woman's MHC, and in the man's MHC. Specifically, a woman and a man who have different MHC genetic codes are more sexually compatible than a man and a woman who have similar MHC genetic codes, ¶164-¶165); 
accessing, by the processor, genetic profiles of each of content object one or more content objects (providing a relationship prediction based on the correlation of personal characteristics and the analysis of genetic characteristics. In one embodiment, a first person supplies descriptions of his or her own personal characteristics, as well as descriptions of the personal characteristics of her or his ideal match, to a website; or by other means to a dating or introduction service provider. The first person also furnishes an odor, tissue or fluid sample to a test facility, where genetic characteristics are analyzed and determined, Tuck ¶20; social network reports, ¶84 and Fig. 64; social network information, ¶271-¶272; published information, ¶286; customers visit a website to supply information about themselves, and their ideal match. In this implementation of the invention, information is stored electronically in a computer database. In alternative embodiments, information about customers and their test results may be recorded in some other form of database, whether in electronic, paper or other means of media or storage.  In yet another embodiment of the invention, this database of information and/or records may be maintained by an introduction service, which may include a dating or matching service, or some other means for enabling, furnishing or assisting people find romantic or other matches. The introduction service may or may not utilize the Internet and/or electronic record keeping, ¶106-¶107; entered into a database, generate allele groups, ¶164-¶167; nominated matches, ¶290); 
for each of a subset of the one or more content objects, determining, by the processor, the content object to be genetically relevant to the user based on the permissioned personal genetic profile of the user and the genetic profile of the content object, thereby automatically identifying one or more content objects that are genetically relevant for the user (Romantic matches are suggested by correlating the genetic attributes of different individuals, Tuck ¶181; mate assessment, ¶209-¶214; processed for a good match, ¶287-¶289); and 
causing, by the processor, graphical rendering of, for presentation to the user within the GUI graphics and/or text corresponding to renderable data of the one or more content objects that are genetically relevant for the user (finding a good match, Tuck ¶178-¶181 and Fig. 46; processed to suggest a good match, Figs. 20, 57-59; ¶273-¶274; ¶287-¶289).

As per claim 33, Tuck discloses as shown above with respect to claim 28.  Tuck further discloses wherein each of at least a portion of the one or more the content objects is a member post to an online forum, associated with a particular member and, for each member post, the genetic profile of the member post is a permissioned personal genetic profile of the particular member with which the post is associated (social network reports, Tuck ¶84 and Fig. 64; social network information, ¶271-¶272 and ¶282; processed for a good match, ¶287-¶289).

As per claim 34, Tuck discloses as shown above with respect to claim 33.  Tuck further discloses wherein, for each member post, the permissioned personal genetic profile of the particular member with which the member post is associated comprises one or more genetic interest identifiers for the particular member, each corresponding to a stored genomic object (processed for a good match, Tuck ¶282 and ¶287-¶289).

As per claim 36, Tuck discloses as shown above with respect to claim 33.  Tuck further discloses wherein, for each member post, the permissioned personal genetic profile of the particular member with which the member post is associated comprises one or more secondary profile tags for the particular member, the secondary profile tags having been determined based on genotyping data for the particular member (allele group for characteristics, Tuck ¶154-¶155 and ¶159-¶161).

As per claim 39, Tuck discloses as shown above with respect to claim 28.  Tuck further discloses wherein at least a portion of the one or more content objects are commercial posts, each having a content-specific genetic profile comprising one or more content-specific genetic profile objects that identify genetic interests for which the commercial post is relevant and/or genetic information that identifies a subset of genotypes for which the commercial post is relevant (social network reports, Tuck ¶84 and Fig. 64; social network information, ¶271-¶272; published information, ¶286; invitation to join ¶280).

As per claim 40, Tuck discloses as shown above with respect to claim 39.  Tuck further discloses wherein, for each commercial post, the content- specific genetic profile associated with the commercial post comprises one or more genetic interest identifiers, each corresponding to a stored genomic object (correlation between the alleles in the woman's MHC, and in the man's MHC. Specifically, a woman and a man who have different MHC genetic codes are more sexually compatible than a man and a woman who have similar MHC genetic codes, Tuck ¶165).

As per claim 42, Tuck discloses as shown above with respect to claim 39.  Tuck further discloses wherein, for each commercial post, the content-specific genetic profile of the commercial post comprises one or more content-specific secondary profile tags that are matchable to viable secondary profile tags of a permissioned personal genetic profile (allele group for characteristics, Tuck ¶154-¶155 and ¶159-¶161).

As per claim 59, Tuck discloses as shown above with respect to claim 47.  Tuck further discloses wherein graphical rendering comprises, for each set of renderable data associated with a content object, causing rendering of a graphics identifying one or more common genetic interests and/or traits between the user and the genetic profile match associated with the content object, each common genetic interest and/or trait corresponding to an accessible genetic profile object of the permissioned personal genetic profile of the genetic profile match that matches an accessible genetic profile object of the permissioned personal genetic profile of the user (Romantic matches are suggested by correlating the genetic attributes of different individuals, Tuck ¶181; mate assessment, ¶209-¶214; Fig. 20 results of comparisons, ¶135-¶137 and ¶256-¶260).

As per claim 60, Tuck discloses as shown above with respect to claim 59.  Tuck further discloses wherein the graphics identifying one or more common genetic interest and/or traits comprise, for each matching accessible genetic profile object, a graphical representation of a gene associated with both (i) the accessible genetic profile object of the permissioned personal genetic profile of the genetic profile match and (ii) the genetic profile object of the permissioned personal genetic profile of the user (Fig. 20 results of comparisons, Tuck ¶135-¶137 and ¶256-¶260) (See also US PG Pub. 2008/0055049 which is incorporated into the Tuck reference, ¶42-¶43 discussing display of results).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 8, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuck et al. (US PG Pub. 2013/0090979) further in view of Aravanis et al. (US PG Pub. 2014/0108527).

As per claims 4 and 8, Tuck discloses as shown above with respect to claim 1.  Tuck does not expressly disclose wherein the permissioned personal genetic profile of the user comprises one or more accessible variant objects, each representing a particular variant of a particular single nucleotide polymorphisms (SNP) that the user has, and to which the user has granted access; wherein, for each of one or more members of the dating pool, the permissioned personal genetic profile of the member comprises one or more accessible variant objects for the member, each representing a particular variant of a particular single nucleotide polymorphisms (SNP) that the member has, and to which the member has granted access.
However, Aravanis teaches wherein the permissioned personal genetic profile of the user comprises one or more accessible variant objects, each representing a particular variant of a particular single nucleotide polymorphisms (SNP) that the user has, and to which the user has granted access; wherein, for each of one or more members of the dating pool, the permissioned personal genetic profile of the member comprises one or more accessible variant objects for the member, each representing a particular variant of a particular single nucleotide polymorphisms (SNP) that the member has, and to which the member has granted access (The similarity component 48 may also determine the genetic similarity of two users by comparing select individual traits/genes/sequences/SNP's/genotype found in the genetic data of the two users, Aravanis ¶102-¶103).
Both the Tuck and Aravanis references are analogous in that both are directed towards/concerned with genetics and relationships.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Aravanis’ method of comparing SNPs in Tuck’s notification system to improve the system and method with reasonable expectation that this would result in a social networking management system that is also able to match using the SNPs.  
The motivation being that although members of genealogical related websites may find the services appealing, these services are primarily ancestry and health based, rather than social, entertainment or business based. This forces members of conventional genealogical related websites to continue to use mainstream social networking sites for creating social networks with other users who share similar backgrounds, connections, interests or activities (Aravanis ¶4). 

	
As per claim 41, Tuck discloses as shown above with respect to claim 39.  Tuck does not expressly disclose wherein, for each commercial post, the content-specific genetic profile associated with the commercial post comprises one or more content-specific variant objects, each representing a particular variant of a particular SNP that identifies a subset of genotypes for which the commercial post is relevant.
However, Aravanis teaches wherein, for each commercial post, the content-specific genetic profile associated with the commercial post comprises one or more content-specific variant objects, each representing a particular variant of a particular SNP that identifies a subset of genotypes for which the commercial post is relevant (The similarity component 48 may also determine the genetic similarity of two users by comparing select individual traits/genes/sequences/SNP's/genotype found in the genetic data of the two users, Aravanis ¶102-¶103).
Both the Tuck and Aravanis references are analogous in that both are directed towards/concerned with genetics and relationships.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Aravanis’ method of comparing SNPs in Tuck’s notification system to improve the system and method with reasonable expectation that this would result in a social networking management system that is also able to match using the SNPs.  
The motivation being that although members of genealogical related websites may find the services appealing, these services are primarily ancestry and health based, rather than social, entertainment or business based. This forces members of conventional genealogical related websites to continue to use mainstream social networking sites for creating social networks with other users who share similar backgrounds, connections, interests or activities (Aravanis ¶4). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629